Citation Nr: 0612183	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include allergic conjunctivitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1987, and from July 1989 to May 2001.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Wichita, Kansas (RO).

Subsequent to receipt of the veteran's substantive appeal in 
June 2003, service connection was granted for sensory 
compressive neuropathy (cubital tunnel syndrome), left elbow, 
and for atopic dermatitis (eczema), by a rating decision 
dated in September 2005.  Accordingly, there are no issues of 
fact or law before the Board pertaining to these issues.


FINDING OF FACT

The medical evidence of record does not show a current eye 
disorder, to include allergic conjunctivitis, to military 
service.


CONCLUSION OF LAW

An eye disorder, to include allergic conjunctivitis, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to initial adjudication of the veteran's 
claim, a letter dated in July 2001 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran was also accorded VA examinations in November 
2001 and August 2005.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U. S. 
Vet. App. March 3, 2006).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2005).


The veteran contends that he currently experiences allergic 
conjunctivitis, and alleges that it is a chronic condition 
that began in service.  A review of his service medical 
records reveals that the veteran was treated for allergic 
conjunctivitis on one occasion in October 1996.  
Additionally, the veteran was treated in service for viral 
and bacterial conjunctivitis while in service.  However, no 
evidence of allergic conjunctivitis or other eye disorder was 
noted on the veteran's medical assessment report in February 
2001, prior to his service separation.

The postservice evidence of record consists of two VA 
examination reports, dated in November 2001 and in August 
2005.  On both occasions, all pertinent clinical findings 
were normal, to include those related to vision, condition of 
conjunctivae, intraocular pressure, and appearance and 
condition of eyelids, cornea, iris, and vasculature.  The 
November 2001 VA examination report notes that the veteran 
used eye drops once weekly, with good symptomatic control, 
and reported a history of allergic conjunctivitis.  The 
August 2005 VA examination report notes that the veteran 
reported the veteran used eye drops approximately once per 
week, on an as-needed basis, but had no signs of allergic 
conjunctivitis in either eye.  The examiner stated that the 
veteran had excellent visual acuity and excellent eye health, 
but based on the veteran's reported history, he had some 
current problems with allergic conjunctivitis which seem to 
be controlled with minimal over-the-counter medication.  

As shown above, the record is devoid of competent evidence of 
the manifestation of a present eye disability.  On both 
examinations, no abnormal clinical findings were noted, and 
the diagnoses rendered were only of a "history" of allergic 
conjunctivitis, as reported by the veteran to the examiners.  
The fact that the veteran has not had any documented 
manifestations of allergic conjunctivitis since service 
separation shows that the allergic manifestation may be 
seasonal, or that it subsides on the absence or removal of 
the allergen.  As noted earlier, 38 C.F.R. § 3.380 mandates 
that, when this is the case, the disease is generally to be 
regarded as an acute disease, healing with no residuals.  

As discussed above, it is clear that the evidence does not 
show objective clinical findings of a current eye disability.  
The veteran does not dispute these findings, as he stated in 
his June 2003 substantive appeal that he can control any 
symptoms which occur with eye drops once weekly, and that he 
did not have vision problems.  However, he fears that if in 
the future the eye drops are not effective, the symptoms may 
become problematic.  The Board recognizes the veteran's 
concerns, but notes that VA grants service connection for, 
and awards disability benefits as a result of, a showing of a 
current disability, not on the basis that disability might 
result in the future.  

Because there is no current diagnosis of an eye disorder, to 
include allergic conjunctivitis, of record, the preponderance 
of the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an eye disorder, to include allergic 
conjunctivitis, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


